Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 19 October 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir
                     New port Octr 19 1780
                  
                  I receive this moment your Excellency’s Letter of the 14th inst.
                     I have nothing new to send word of to you. The Frigate and the Person
                     you know of, are ready to go away, and the Ch. de Ternay waits only for a set
                     in wind, and a pretty fresh one to make them sail away. I beg of your
                     Excellency to send the inclosed Letter to the Ch. de La Luzerne. We have had
                     again a Visit of The Indians, of those who Live about Penobscot. We gave them
                     the same reception, made them the same speech as to former countrymen. as soon
                     as the houses will be in order, I will make use of your Excellency’s permission
                     to put the Troops in New port. as to the Lauzun Cavalry, I believe that I shall
                     be obliged to send it in Connecticut. The neighbouring places to Providence
                     having raised their forage to an extravagant price, and I have desired Colonel
                     Wadsworth whom Your Excellency Loves, and whom I esteem vastly to negotiate
                     that business with Governor Trumbull. That will Leave Providence empty against
                     the arrival of the 2d Division. I am with respect sir, your Excellency’s Most
                     obedient humble servant
                  
                     Le Cte de Rochambeau
                  
               